                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

DOUGLAS W. GUNTLE,                                        )
                                                          )
                        Plaintiff,                        )
                                                          )
        vs.                                               ) CAUSE NO. 1:19-CV-103-PPS
                                                          )
ANDREW M. SAUL,                                           )
Acting Commissioner of the Social Security                )
Administration,                                           )
                                                          )
                        Defendant.                        )

                                      OPINION AND ORDER

        Douglas Guntle appeals the Social Security Administration’s decision to deny his

application for supplemental security income. Guntle did not attend the hearing before

the Administrative Law Judge (ALJ), and the ALJ found that Guntle waived his right to

appear. This makes for a more limited record than in the usual Social Security appeal.

The only people present at the hearing were Guntle’s attorney and a vocational expert

(VE). Ultimately, the ALJ found Guntle had two severe impairments: degenerative disc

disease and borderline intellectual functioning. [Tr. 20.]1 The ALJ went on to

determine that Guntle was not disabled, he had the residual functional capacity (RFC)

to perform medium work with some postural restrictions, and that Guntle could

“understand, remember, and carryout unskilled tasks; relate on at least a superficial

basis on an ongoing basis with coworkers and supervisors; attend to task for sufficient



        1
         Citations to the record will be indicated as “Tr. __” and indicate the pagination found in the
lower right-hand corner of the record found at DE 6.
periods of time to complete tasks; and manage the stresses involved with work.” [Tr.

26.] Because I find that the ALJ properly analyzed the pertinent issues and supported

her decision with substantial evidence, I will affirm the ALJ’s decision.

                                         Discussion

       I’ll start, as customary, with the standards that govern my decision-making in

this appeal. My job is not to determine from scratch whether or not Guntle is disabled.

Rather, I only need to determine whether the ALJ applied the correct legal standards

and whether the decision is supported by substantial evidence. See 42 U.S.C. § 405(g);

Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012); Castile v. Astrue, 617 F.3d 923, 926 (7th

Cir. 2010); Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008). The review of the ALJ’s

decision is deferential. This is because the “substantial evidence” standard is not

particularly demanding. In fact, the Supreme Court announced long ago that the

standard is even less than a preponderance-of-the-evidence standard. Richardson v.

Perales, 402 U.S. 389, 401 (1971). But there has to be more than a “scintilla” of evidence.

Id. This means that I cannot “simply rubber-stamp the Commissioner’s decision

without a critical review of the evidence.” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000). Nonetheless, the review is a light one and the substantial evidence standard is

met “if a reasonable person would accept it as adequate to support the conclusion.”

Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004).

       Guntle sets forth three arguments in support of remand: (1) the ALJ failed to

properly address his moderate limitation in concentration, persistence or pace in the


                                               2
RFC and hypothetical questions to the VE; (2) the ALJ failed to properly consider that

Guntle is functionally illiterate; and (3) the ALJ erred when she discredited Guntle’s

credibility due to a perception of unexplained gaps in his treatment history. [DE 9 at 3.]

Each argument will be addressed in turn.

I.     Whether the ALJ Properly Accounted for Guntle’s Moderate Limitation in
       Concentrating, Persisting, or Maintaining Pace

       Guntle first argues that the ALJ failed to account for his moderate limitation in

concentrating, persisting, or maintaining pace both in the RFC and in the hypotheticals

posed to the VE. [DE 9 at 14.] At Step Three, the ALJ found that Guntle had a moderate

limitation with regard to concentrating, persisting, or maintaining pace. [Tr. 25.] The

ALJ supported this conclusion by noting that Guntle had reported difficulty following

written instructions as he does not understand what he is reading, but he is good at

following verbal instructions if he has an explanation of what needs to be done. [Tr. 25;

182.] The ALJ found that “[t]aking this evidence together, it is concluded that [Guntle]

does have problems in this area, but not that they are greater than moderate in degree.”

[Tr. 25.] She therefore concluded there was “no functional consequence of the

claimant’s limitation in this area beyond an inability to sustain detailed or complex

work processes, and . . . a restriction to simple repetitive tasks encompasses that

restriction.” [Tr. 25.] The ALJ went on to determine that Guntle’s moderate deficiency

in concentrating, persisting, or maintaining pace at Step Three did not represent a

separate functional limitation, or one that is different in degree, from the restriction to

simple, repetitive tasks that was assessed at Step Four. [Tr. 26.] Based on this RFC, the

                                              3
ALJ found that Guntle could not perform any past relevant work (Guntle was

previously an unskilled construction worker and an industrial cleaner), but that he

could work as a medium, unskilled warehouse worker, landscape specialist, or

merchandise deliverer, or as a light, unskilled power screw driver operator, houseman,

or collator operator. [Tr. 30-31.]

       As noted, the ALJ found Guntle had a “moderate” limitation with regard to

concentrating, persisting, or maintaining pace, which encompasses the ability to focus

on work and stay on-task. [Tr. 25.] In assessing Guntle’s RFC, the ALJ determined he

retained the ability to understand, remember, and carryout unskilled tasks, related on

at least a superficial basis on an ongoing basis with coworkers and supervisors, could

attend to task for sufficient periods of time to complete tasks, and manage the stresses

involved with work. [Tr. 26.]

       In seeking remand, Guntle leans heavily on Winsted v. Berryhill, in which the

Seventh Circuit reiterated that “[a]gain and again, we have said that when an ALJ finds

there are documented limitations of concentration, persistence, and pace, the

hypothetical question presented to the VE must account for these limitations.” 923 F.3d

472, 476-77 (7th Cir. 2019) (citing Moreno v. Berryhill, 882 F.3d 722, 730 (7th Cir. 2018);

Varga v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015); O-Connor-Spinner v. Astrue, 627 F.3d

614, 620 (7th Cir. 2010); Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009); Kasarsky v.

Barnhart, 335 F.3d 539, 544 (7th Cir. 2003); Young v. Barnhart, 362 F.3d 995, 1003 (7th Cir.

2004)). The Seventh Circuit went on to specify that in most cases, using terms like


                                               4
“simple, repetitive tasks” on their own, is insufficient to present the claimant’s full

limitations. Id. at 477. The ALJ need not use any particular words, but it is well

established that she must direct the VE to consider the problems with concentration,

persistence, and pace that sufficiently captures the plaintiff’s deficiencies in those areas.

Id. When an ALJ relies on an expert’s opinion to find the plaintiff has limitations in

concentration, persistence, or pace, the reviewing court considers whether the ALJ’s

hypothetical conveys the limitations found by the expert. Id.; see also DeCamp v.

Berryhill, 916 F.3d 671, 675-76 (7th Cir. 2019); Burmester v. Berryhill, 920 F.3d 507, 511 (7th

Cir. 2019) (“an ALJ may reasonably rely upon the opinion of a medical expert who

translates these findings into an RFC determination.”).

       At the hearing, the ALJ gave the following hypothetical to the VE:

              the individual can lift and/or carry 50, 5-0 pounds occasionally; lift
              and/or carry 25 pounds frequently; stand and/or walk for about
              six hours and sit for up to six hours in an eight hour work day,
              with normal breaks; the individual can frequently do all postural
              maneuvers, and that includes climbing ramps and stairs, ladders,
              ropes and scaffolds, balancing, stopping, kneeling, crouching or
              crawling. Those are all frequent. The individual can understand,
              remember and carry out unskilled tasks; the individual can relate at
              least on a superficial basis on an ongoing basis with coworkers and
              supervisors; the individual can attempt a task for sufficient periods
              of time to complete tasks; the individual can manage the stresses
              involved with work.

[Tr. 49-50.] The ALJ then incorporated these same limitations into the RFC. [Tr. 26.] In

preparing the hypothetical and RFC, the ALJ relied on two state agency psychological

consultants (whose opinions the ALJ gave great weight), who concluded that Guntle

had moderate difficulties in maintaining concentration, persistence or pace, but that

                                               5
Guntle still retained the ability to understand, remember, and carry out unskilled tasks,

attend to task for sufficient periods of time to compete tasks, and manage the stresses

involved with work. [Tr. 26, 60-62; 72-74.] Thus, unlike Winsted, DeCamp, and the cases

cited by Guntle, here the ALJ did account for Guntle’s moderate limitation in

concentration, persistence, or pace in the hypotheticals and RFC. Moreover, the ALJ not

only addressed the complexity of the tasks that Guntle could perform, but also his

“ability to stick with a task over a sustained period.” Warren v. Colvin, 565 F. App’x 540,

544 (7th Cir. 2014).

       The ALJ’s RFC and hypothetical is supported by medical evidence in the record.

She relied upon the opinions of the two state agency psychological consultants and

found these opinions consistent with the totality of the medical evidence. This included

Guntle’s own assessment that while he had difficulty following written instructions

because he does not understand what he is reading, he is good at following verbal

instructions because he had an explanation of what needed to be done, and he could

pay attention for about 30 minutes at a time and was able to complete tasks that he

started. [Tr. 25, 182.] Thus, the ALJ fully explained the reasons and supporting

evidence for her finding of moderate limitations with regard to concentrating,

persisting, or maintaining pace, and sufficiently included in the RFC and hypotheticals

that Guntle could understand, remember, and carry out unskilled tasks, as well as

attend to task for a sufficient period of time to complete tasks. This is sufficient. See,

e.g., Nicholas v. Saul, No. 18-2217, 2019 WL 7500242, at *4 (C.D. Ill. Oct. 8, 2019) (finding


                                              6
the ALJ did account for moderate limitation in concentration, persistence, or pace where

the ALJ found the plaintiff could interact with others, persist in activities, and

understand and follow directions); Marley v. Colvin, No. 1:14-cv-157, 2015 WL 3999484,

at *6 (N.D. Ind. July 1, 2015) (affirming Commissioner’s decision where ALJ relied on a

medical source’s RFC to formulate the hypothetical to the VE, the medical source found

the claimant could perform simple work and “attend to task for sufficient periods of

time to complete tasks,” and therefore the ALJ adequately accounted for moderate

limitations in concentration, persistence, and pace); Woods v. Berryhill, No. 1:16-cv-108-

SLC, 2017 WL 4325302, at *6-7 (N.D. Ind. Sept. 29, 2017) (finding the RFC and

hypotheticals did account for moderate deficits in concentration, persistence, or pace);

Moore v. Colvin, No. 1:14-cv-293-SLC, 2016 WL 1253545, at *9-10 (N.D. Ind. Mar. 31,

2016) (concluding the ALJ adequately accounted for finding of moderate limitations in

concentration, persistence, or pace, when she relied upon medical source opinions and

stated the claimant could sustain and attend to tasks throughout the day).

       Finally, Guntle does not point me to any medical source opinion indicating he

has deficits in concentration, persistence, or pace that would impact his ability to

perform either light or medium unskilled work. “It is axiomatic that the claimant bears

the burden of supplying adequate records and evidence to prove their claim of

disability.” Scheck v. Barnhart, 357 F.3d 697, 702 (7th Cir. 2004) (citing 20 C.F.R. §

404.1512(c)); see also Flener ex rel. Flener v. Barnhart, 361 F.3d 442, 448 (7th Cir. 2004)

(“[T]he primary responsibility for producing medical evidence demonstrating the


                                                7
severity of impairments remains with the claimant.”). Nor does Guntle present any

argument or evidence that he is actually not capable of performing unskilled work and

completing tasks. [DE 9 at 13-16.] The Seventh Circuit recently affirmed a similar

decision of the Commissioner where it was “unclear what kinds of work restrictions

might address [claimant’s] limitations in concentration, persistence, or pace because he

hypothesizes none.” Jozefyk v. Berryhill, 923 F.3d 492, 498 (7th Cir. 2019). There, because

the claimant did not testify about restrictions in his capabilities related to concentration,

persistence, or pace deficits, and the medical record didn’t support any, the Court

found there was “no evidence-based restrictions that the ALJ could include in a revised

RFC finding on remand.” Id.

       In the absence of evidence to the contrary, and based on the rather sparse record

before me, including the ALJ hearing which Guntle did not attend, I find that the ALJ

adequately accounted for Guntle’s moderate limitations in concentration, persistence, or

pace in the RFC and hypotheticals posed to the VE.

II.    Whether the ALJ Properly Addressed Guntle’s Alleged Illiteracy

       Guntle’s argument that the ALJ “failed to address or discuss Guntle’s illiteracy”

[DE 9 at 18] is simply not true. The ALJ did address Guntle’s borderline intellectual

functioning, and stated “a response to a request for records from the claimant’s school

shows that most records are destroyed five years after graduation, but this response did

confirm that [Guntle] received special services while in school, at least in math.” [Tr.

21.] The ALJ also noted that during the psychological consultative examination, Guntle


                                              8
reported a history of learning disability with problems with reading and writing. [Id.]

An administration of the Wechsler Adult Intelligence Scale, Fourth Edition, resulted in

all scores in the extremely low range (with the exception of perceptual reasoning which

was in the borderline range). [Id.] The ALJ observed Guntle was diagnosed with mild

intellectual disability. [Id.]

       Going further, in analyzing Guntle’s ability to understand, remember, and apply

information, the ALJ stated:

               [Guntle] reported he has difficulty following written instructions as
               he does not understand what he is reading, but he is good at
               following verbal instructions as he has explanations of what needs
               to be done . . . [Guntle] also stated he is able to count change but
               does not pay bills, handle a savings account, or use a checkbook
               and money orders as his wife pays the bills due to his problems
               with reading and writing.

[Tr. 25.] The ALJ concluded there was “little indication that the claimant’s mental

impairments have affected his ability to understand, remember, or apply information at

any greater than a mild degree.” [Id.]

       And again, when evaluating Guntle’s concentrating, persisting, or maintaining

pace, the ALJ noted that Guntle reported he has difficulty following written instructions

as he does not understand what he is reading, but he is good at following verbal

instructions and can pay attention for about 30 minutes at a time, and can complete

tasks he beings. [Id.] The ALJ found “no functional consequence of [Guntle’s] limitation

in this area beyond an inability to sustain details or complex work processes, and, in the

case at hand, a restriction to simple repetitive tasks encompasses that restriction.” [Id.]


                                              9
The ALJ acknowledged Guntle’s claim that he is unable to work due to a

comprehension and learning disability [Tr. 27] and once again, when assessing the RFC,

commented that Guntle stated he has problems with written instructions as he does not

understand what he is reading. [Tr. 29.] So the ALJ did indeed discuss and address

Guntle’s difficulty reading.

       Illiteracy is defined in the regulations as follows: “[i]lliteracy means the inability

to read or write. We consider someone illiterate if the person cannot read or write a

simple message such as instructions or inventory lists even though the person can sign

his or her name. Generally, an illiterate person has had little or no formal schooling.”

20 C.F.R. § 416.964(b)(1). Here, nothing Guntle cites in his memorandum supports a

conclusion that he is illiterate, as defined in the regulations.

       For example, Guntle cites his self report of difficulty in doing job-related

paperwork, paying bills, and following written instructions [DE 9 at 18; Tr. 178, 180,

184], but these subjective reports do not establish that Guntle cannot read or write

simple messages. Guntle also mentions that he cannot get a driver’s license because he

is unable to read/understand what he reads [DE 9 at 18; Tr. 184], but the psychological

consultative examiner specifically noted that Guntle was “unclear about his abilities at

reading and writing” because, despite Guntle’s claim that he could not get a driver’s

license, Guntle had a driver’s license that expired while he was incarcerated. [Tr. 445.]

Moreover, despite the low scores on Guntle’s intelligence test, the examiner did not

note that Guntle had any difficulty taking the test because of an inability to read. [Tr.


                                              10
444-45.] Finally, although Guntle cites his ninth grade education with special education

services, the school report only confirms that he attended a special education class for

math – it does not mention reading or writing. [DE 9 at 18; Tr. 163.] Taking all of this

into consideration, I cannot say that Guntle was illiterate under the applicable

regulations or that the ALJ improperly assessed his literacy.

III.   Whether the ALJ Conducted A Flawed Credibility Assessment

       Guntle’s only argument in support of his theory that the ALJ conducted a flawed

credibility assessment is that the ALJ improper relied upon a gap in Guntle’s medical

treatment. The ALJ did comment that Guntle “has not generally received the type of

medical treatment one would expect for a totally disabled individual as the record

reflects gaps in the claimant’s history of treatment.” [Tr. 28.] She continued, noting that

although Guntle “has received some treatment for the allegedly disability

impairment(s), that treatment has been essentially routine and/or conservative in

nature as it has consisted primarily of medications.” [Id.]

       Let’s back up for a minute. An ALJ’s evaluation of a claimant’s subjective

allegations regarding pain or other symptoms is a two-step process. See SSR 16-3p, 2017

WL 5180304. First, objective medical evidence must demonstrate the existence of a

medical impairment that could reasonably be expected to produce the pain or other

symptoms alleged. 20 C.F.R. § 416.929(b); SSR 16-3p at *3-4. Second, the ALJ considers

all of the evidence in the record, including medical and opinion evidence, and the

factors listed in the regulations such as daily activities; the location, duration,


                                              11
frequency, and intensity of pain or other symptoms; factors that precipitate and

aggravate the symptoms; the type, dosage, effectiveness and side effects of medication;

treatment of symptoms other than medication; and any measures used to relieve the

symptoms. 20 C.F.R. § 416.929(c)(3); SSR 16-3p at *4-8. The ALJ considers whether

there are inconsistencies or conflicts in the evidence, and a claimant’s symptoms will be

determined to diminish the capacity for basic work activities to the extent that the

alleged limitations and restrictions due to the symptoms can reasonably be accepted as

consistent with the objective medical evidence and other evidence. 20 C.F.R. §

416.929(c)(4).

       Here, the ALJ found that Guntle’s impairments could reasonably be expected to

cause the alleged symptoms, but that his statements concerning the intensity,

persistence, and limiting effects of those symptoms were not entirely consistent with the

medical and other evidence in the record. [Tr. 27.] The ALJ then thoroughly explained

the reasons for her finding, and addressed all of the factors described in the regulations

and Ruling. [Tr. 27-29.]

       Guntle argues the ALJ erred in this analysis, but he only alleges error in the

consideration of one factor – the nature of Guntle’s treamtent. [DE 9 at 22.] The ALJ

did take into consideration that despite alleging limitations due to pain, Guntle had no

treatment in 2015 and no treatment since late 2016. [Tr. 28-29, 182.] The treatment

records in evidence only cover the period from April through October 2016. [Tr. 450-

504.] The ALJ also found that although Guntle received some treatment, it was


                                            12
essentially routine or conservative in nature. [Tr. 28.] Additionally, in her written

opinion, the ALJ did comment on the lack of medical records showing Guntle received

any treatment for his back in 2015, and went through the few records in 2016 in detail.

[Tr. 21.] The ALJ noted that Guntle underwent an initial physical therapy evaluation on

June 8, 2016, for low back pain, and was referred back to his physician before

proceeding with physical therapy, but he did not return for physical therapy for any

further treatment. [Id.]

       Guntle argues that the ALJ cannot rely on Guntle’s sparse treatment history

without further exploring possible reasons such as lack of insurance or other good

reasons for not obtaining treatment. [DE 9 at 22-23.] It is true that failure to explore a

claimant’s “reasons for not seeking treatment” is erroneous. Thomas v. Colvin, 826 F.3d

953, 961 (7th Cir. 2016). But in this case, what alternative did the ALJ have to ruling on

the medical evidence in front of her? Guntle did not attend the hearing, so the ALJ

could not ask any followup questions about the treatment gaps or sparse treatment

history.

       Finally, Guntle only challenges this one factor in the ALJ’s assessment of his

credibility. The ALJ did consider the other factors regarding Guntle’s symptoms and

limitations, and supported those other factors with substantial evidence. [Tr. 27-30.]

Even if the assessment of this one factor (treatment history) was not perfect, I still think

the ALJ’s credibility assessment, on the whole, was sufficient. See Harvey v. Colvin, No.

13 CV 3247, 2015 WL 3419737, at *7 (N.D. Ill. May 28, 2015) (upholding ALJ’s evaluation


                                             13
of credibility for other reasons even though the Court found that the ALJ’s

consideration of one reason was on “shaky ground”).

                                      Conclusion

      For the reasons set forth above, the final decision of the Commissioner of Social

Security denying Plaintiff Douglas Guntle’s application for supplemental security

income is AFFIRMED.

      The Clerk shall enter judgment in favor of Defendant and against Plaintiff.

SO ORDERED.

ENTERED: February 5, 2020.

                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                           14
